Citation Nr: 0013099	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-41 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for gastric ulcer 
disease, currently rated as 10 percent disabling.

4.  Whether there was clear and unmistakable error in a 
January 15, 1987, RO&IC decision that reduced the rating for 
the veteran's service-connected hypertension from 20 to 10 
percent.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1960 to June 1963 and from August 1974 to August 
1977.

In February 1991, the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, denied, among others things, the veteran's 
claims for service connection for arthritis of the cervical 
spine and for increased ratings for gastric ulcer disease and 
hypertension-both rated as 10 percent disabling.  He 
appealed to the Board of Veterans' Appeals (Board).  He also 
appealed claims for service connection for a bilateral 
hearing loss, pheochromocytoma, and bilateral carpal tunnel 
syndrome.  In July 1991, he testified at a hearing at the 
RO&IC in support of these claims.  He later testified at 
another hearing at the RO&IC in January 1995 concerning an 
additional claim for a total disability rating based on 
individual unemployability (TDIU).  Also in January 1995, the 
RO began to rate his hypertension under the criteria for 
postoperative residuals of arteriosclerotic heart disease.  
Pursuant to 38 C.F.R. § 4.30, the RO&IC assigned a temporary 
100 percent rating for his heart disease to cover a period of 
convalescence following coronary artery bypass graft (CABG) 
surgery.  Effective January 1, 1996, the rating decreased to 
30 percent, but a hearing officer at the RO&IC subsequently 
increased the rating to 60 percent, effective from that date.  
The hearing officer also granted the claim for a TDIU.

In November 1995, the veteran indicated that he was content 
with the 60 percent rating assigned for his arteriosclerotic 
heart disease, status post CABG surgery, and, therefore, that 
he was withdrawing this issue from his appeal.  He also 
indicated that he was withdrawing his claims for service 
connection for a bilateral hearing loss, pheochromocytoma, 
and bilateral carpal tunnel syndrome.  He indicated, however, 
that he wished to continue prosecuting his appeals for 
service connection for arthritis of his cervical spine and 
for a higher rating for his gastric ulcer disease.

In May 1996, the RO&IC denied additional claims for service 
connection for bilateral pes planus ("flat feet"), sleep 
apnea, and residuals of dental trauma.  The RO&IC also 
determined the veteran was not entitled to a separate rating 
for his hypertension-apart from the rating for his 
arteriosclerotic heart disease-and that it did not commit 
clear and unmistakable error (CUE) in a January 15, 1987, 
decision that reduced the rating for his hypertension from 20 
to 10 percent.  He appealed the claims for bilateral pes 
planus, sleep apnea, and residuals of dental trauma to the 
Board.  However, during another hearing at the RO&IC in 
February 1997, he withdrew the claim for residuals of dental 
trauma.  He indicated that he still was interested in 
pursuing the claim of CUE in the January 15, 1987, RO&IC 
decision-prompting the hearing officer at the RO&IC to 
readjudicate that claim.  After considering the evidence 
submitted in support of it, the hearing officer determined in 
August 1998 that the RO&IC did not commit CUE in that 
decision.  The hearing officer also continued to deny the 
claims for service connection for arthritis of the cervical 
spine, bilateral pes planus, and sleep apnea, and determined 
the veteran was not entitled to a higher rating for his 
gastric ulcer disease.  The RO&IC thereafter certified the 
appeal to the Board in December 1998 on these five issues.

During the pendency of his appeal to the Board, the veteran 
requested a hearing at the Board's offices in Washington, 
D.C.  The Board scheduled his hearing for March 1999, but he 
contacted the Board prior to the date of it and withdrew 
his request.  See 38 C.F.R. § 20.702(e) (1999).  He indicated 
that he would be submitting additional evidence in lieu of 
his hearing testimony, which he did in April 1999 after being 
given an additional 30 days to do so.  The Board received 
the additional evidence within the time limit specified by 
38 C.F.R. § 20.1304.  The veteran  noted in a statement that 
he submitted along with that evidence that he was withdrawing 
his claim for service connection for bilateral pes planus.  
Therefore, the only issues currently before the Board are 
those stated on the cover page of this decision.  
See 38 C.F.R. § 20.200.



FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting the veteran developed arthritis of his cervical 
spine or sleep apnea as a result of his service in the 
military, or due to impairment caused by a service-connected 
disability, or due to treatment he received from VA.

2.  The veteran's gastric ulcer disease has remained 
essentially asymptomatic since 1981 as a result of treatment 
with medication; he does not have any current clinical 
indications of weight loss, anemia, vomiting, hematemesis, or 
melena, and he only experiences occasional epigastric 
(abdominal) pain.

3.  In a January 15, 1987, decision the RO&IC reduced the 
rating for the veteran's service-connected hypertension from 
20 to 10 percent; the reduction took effect on April 1, 1987.

4.  The veteran appealed the RO&IC's January 1987 decision to 
the Board, and the Board issued a decision in February 1990 
concluding, among other things, that the reduction in the 
rating for his hypertension was appropriate in light of the 
medical and other evidence of record when the decision was 
made.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
cervical spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for sleep apnea is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating higher than 10 percent for the 
gastric ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Codes 7304, 7306 (1999).

4.  The Board's February 1990 decision subsumed the RO&IC's 
January 1987 decision, to the extent that it reduced the 
rating for the veteran's hypertension from 20 to 10 percent; 
therefore, that RO&IC decision is not subject to collateral 
attack on the basis of CUE, and the claim must be dismissed 
because it lacks legal merit as a matter of law.  38 C.F.R. 
§§ 3.104, 3.105(a), 20.1104; Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Cervical Spine 
and Sleep Apnea

During his various hearings, and in several written 
statements he submitted at other times during the course of 
his appeal, the veteran alleged that doctors who treated him 
during service misdiagnosed his arthritis and sleep apnea for 
other conditions, and that it was not until several years 
later, after service, when this finally came to light.  He 
says, despite that, he did, in fact, experience symptoms 
associated with both of the conditions during service, and 
that he has continued to experience them, even more so, 
during the years since his discharge-thereby warranting 
service connection.  He also alleges, alternatively, that 
medication prescribed by VA doctors while receiving treatment 
since service may have made his sleep apnea worse 
("exasperated" it)-thereby entitling him to compensation 
for this condition under the provisions of 38 U.S.C.A. § 1151 
as if it were service connected.

The pertinent laws and regulations state that service 
connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active 
duty in the military-or for disability resulting from 
aggravation during service of a preexisting disease or 
injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court)-formerly, the United States Court of Veterans 
Appeals-has interpreted section 3.310(a) to permit service 
connection on a secondary basis for the degree of aggravation 
of a condition that is proximately due to or the result of a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Also, when a veteran suffers additional disability as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability were due to an injury 
or disease that he/she incurred or aggravated during his/her 
active military service.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.358 (1999).  For claims, such as 
the one at issue, filed prior to October 1, 1997, the veteran 
is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994); but 
see also 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after 
October 1, 1997).

Under 38 C.F.R. § 3.358(b)(2), compensation is not payable 
pursuant to 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  Compensation also is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" 
are those that are certain to result from, or were intended 
to result from, the medical or surgical treatment 
administered.

The preliminary determination that must be made with respect 
to claims at issue, however, is whether they are "well 
grounded," meaning at least plausible or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  The claims need not 
be conclusive, but only possible, to satisfy the initial 
burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  However, that notwithstanding, the Court also 
has held that, although a claim need not be conclusive to be 
well grounded, competent evidence-and not just allegations-
to justify concluding that it is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The Court has further held that, where the 
determinative issue turns on a medical question (e.g., a 
diagnosis or causation), competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The burden of showing 
the claims are well grounded, if judged by a fair and 
impartial individual, resides with the veteran.  If it is 
determined he has not satisfied this initial burden, then his 
appeal must be denied, and VA does not have a 
"duty to assist" him in developing the evidence pertinent 
to his claims.  See Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by the presumption that certain diseases 
manifesting themselves to the requisite degree within the 
applicable presumptive period after service are related to 
service.  See Traut v. Brown, 6 Vet. App. 495, 498-500 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 42-44 (1993).  
Also, for a claim for secondary service connection to be well 
grounded, there must be competent medical evidence suggesting 
that the condition claimed either was caused or aggravated by 
a service-connected disability.  See Velez v. West, 
11 Vet. App. 148, 158 (1998).  Similarly, for a claim 
predicated on 38 U.S.C.A. § 1151 to be well grounded, there 
must be medical evidence suggesting that the VA treatment in 
question either caused or aggravated the condition at issue.  
See Jimison v. West, 13 Vet. App. 75, 78 (1999); Jones v. 
West, 12 Vet. App. 460, 464 (1999).  Because there is no such 
evidence in this appeal, in either of these critical 
respects, the claims must be denied as not well grounded.

Despite his contentions to the contrary, the veteran's 
service medical records (SMRs) do not suggest that he 
experienced any symptoms caused by arthritis involving his 
cervical spine or sleep apnea at any time while he was on 
active duty in the military-or, in the case of the 
arthritis, within the one-year presumptive period after 
service.  He claims that he began to experience pain between 
his shoulder blades, but nonetheless attributable to the 
cervical segment of his spine, while participating in basic 
training in August 1974 during the initial phase of his 
second period of active duty.  He adds, however, that his 
doctors in service never even attempted to determine the 
cause for the pain between his shoulder blades, concluding 
instead that it originated in his low back and treating him 
accordingly, when, in actuality, that may not have been the 
case.  He also says that, in July 1975, also during his 
second period of active duty, he began to have difficulty 
sleeping at night, manifested by episodes of waking up 
gasping for breath and shaking his legs, but that his doctors 
erroneously believed that his symptoms were due to diabetes-
instead of to sleep apnea.  He claims that it was not until 
years later, long after his service in the military had 
ended, that his doctors finally made the appropriate 
diagnoses of arthritis of the cervical spine and sleep 
apnea-but unfortunately, only after having treated him 
incorrectly during the interim years for other conditions, 
including by prescribing the medication Xanax for what they 
believed was an anxiety neurosis.

It is apparent from the arguments made by the veteran, and by 
those who have submitted statements or testified on his 
behalf (his wife, etc.), that his claims are premised 
primarily on the notion that his doctors in service, and 
those who treated him for many ensuing years after his 
discharge, misdiagnosed his arthritis of the cervical spine 
and sleep apnea for other, totally unrelated conditions.  But 
because the veteran and the others do not profess to have any 
specialized training or expertise in the field of medicine, 
themselves, and because this is not otherwise indicated by 
the evidence of record, they simply do not have the medical 
competence to comment on the appropriateness-or lack 
thereof-of the diagnoses during service or during the years 
immediately subsequent thereto.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The fact of the matter is that 
his doctors in service did not diagnose either condition at 
any time while he was on active duty, or for many years 
thereafter.  Moreover, there also is nothing in the medical 
records concerning his treatment in service or immediately 
subsequent to his discharge suggesting that he even 
experienced relevant symptoms associated with either 
condition until long after his service in the military had 
ended-well beyond the one-year presumptive period post 
service for arthritis.  Thus, the provisions pertaining 
to chronicity or continuity of symptomatology of a condition 
shown in service (see 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 498 (1997)), or those pertaining to 
manifestation of a chronic condition within the applicable 
presumptive period after service (e.g., arthritis) do not 
apply.

Even the veteran, himself, acknowledges that his arthritis of 
the cervical spine and sleep apnea were not actually 
diagnosed until many years after service-initially in August 
1988 in the case of his cervical arthritis, and more 
recently, in December 1994, in the case of his sleep apnea.  
The medical records on file contain numerous additional 
diagnoses subsequent to the initial ones.  When, as here, the 
conditions at issue were first diagnosed after service, 
service connection nevertheless may be established by 
evidence demonstrating they were, in fact, incurred during 
service-or by evidence showing the arthritis was manifested 
to the requisite degree of 10 percent during the presumptive 
period after service.  See e.g., Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Here, however, although the 
veteran clearly has both of these conditions currently and, 
by all accounts, has had them since at least the times 
indicated, there still is no medical nexus evidence causally 
linking either of them to his service in the military, or to 
a service-connected disability.  Such evidence is necessary 
to well ground these claims.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996); Anderson v. West, 12 Vet. App. 
491, 496 (1999); Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996), citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  With regard to his claim based on treatment he 
received from VA, the Board notes that the law similarly 
requires evidence showing a current disability, incurrence of 
aggravation of an injury or disease that resulted from VA 
hospitalization, medical or surgical treatment, and a medical 
nexus between the asserted injury or disease and the current 
disability.  See Jimison v. West, 13 Vet. App. at 78; Jones 
v. West, 12 Vet. App. at 464.

It is important for the veteran to realize that, to the 
extent he had complaints concerning his back while on active 
duty in the military, and during the years immediately 
subsequent to his discharge, his doctors attributed them to 
impairment in his low back, i.e., the lumbosacral segment of 
his spine-as opposed to the cervical segment of his spine, 
i.e., the neck area, that is presently at issue.  
Furthermore, he already is receiving compensation benefits 
from VA at the 20 percent level due to the arthritis (causing 
limitation of motion, etc.) in the lumbosacral segment of his 
spine.  He has not, however, provided any medical evidence 
suggesting that he has impairment in the cervical segment of 
his spine that is attributable to his service in the 
military, or to a service-connected disability, including 
that involving his low back, or to treatment he received from 
VA.  The same is true of his sleep apnea, as none of his 
allegations of a relationship to his service in the military, 
or to treatment (and, specifically, medication) that he 
received from VA after service, are clinically substantiated.  
Even the medical treatise evidence he submitted in support of 
this claim does not tend to establish that his Xanax 
medication, even assuming his VA doctors prescribed it for 
what they perceived to be an anxiety neurosis, exacerbated 
his sleep apnea.  The medical treatise evidence only 
discusses the symptoms usually indicative of the condition, 
the population typically affected (the elderly, etc.), and 
the possible side effects, as a residual, if not treated 
properly-including cardiovascular complications 
(such as hypertension), behavioral and personality 
disturbances, memory loss, etc.  Contrary to the veteran's 
allegations, however, the medical treatise evidence does not 
suggest that his psychotropic medication will aggravate (or 
has aggravated) his sleep apnea-but rather, that there is 
possibly a converse relationship; that being, that his sleep 
apnea may cause him to experience psychiatric symptoms 
requiring treatment via the psychotropic medication.  
Obviously then, this medical treatise evidence is not 
sufficient to well ground his claim.  See Sacks v. West, 11 
Vet. App. 314 (1998).

Also, to the extent that some of the medical records on file 
contain a self-reported history-usually recounted by the 
veteran himself-of cervical arthritis and sleep apnea dating 
back to when he was on active duty in the military, this is 
not, in and of itself, sufficient to well ground his claims.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where the 
Court held that evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for 
well groundedness).

Because the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for arthritis of the cervical spine and 
sleep apnea are well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claims.  See Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1468 (1997).  Moreover, the Board is aware 
of no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make the claims well grounded.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board also recognizes that the claim for cervical 
arthritis is being disposed of in a manner that differs from 
that employed by the RO&IC.  The RO&IC essentially denied 
this claim on the full merits, whereas the Board has 
concluded that it is not well grounded.  However, the Court 
has held that, when an RO&IC does not specifically address 
the question of whether a claim is well grounded-but rather, 
as here, proceeds to adjudicate it on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  This also is not a problem with the claim for 
sleep apnea because the RO&IC denied that claim on the same 
basis as the Board-as not well grounded-and appropriately 
notified the veteran of the reasons for concluding as much, 
so he obviously is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).  Therefore, 
the Board considers this decision as sufficient to inform him 
of the evidence necessary to well ground his claims 
and warrant further consideration on the merits.  
See 38 U.S.C.A. § 5103(a) (West 1999); Franzen v. Brown, 
9 Vet. App. 235, 238 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).


II.  Increased Rating for Gastric Ulcer Disease

Unlike the claims for service connection, the claim 
requesting a rating higher than 10 percent for the gastric 
ulcer disease is well grounded.  38 U.S.C.A. § 5107(a).  
A claim, as here, that a service-connected disability is more 
severe than presently rated is well grounded where the 
veteran alleges that a higher rating is justified due to the 
severity of his condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  Since this claim is well grounded, VA has a 
"duty to assist" him in developing the evidence pertinent 
to it.  Id.  The Board is satisfied that all relevant 
evidence has been obtained concerning this claim and that no 
further assistance is required to comply with the "duty to 
assist."  38 U.S.C.A. § 5107(b).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at hand, however, where entitlement to 
compensation already has been established and the 
appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a 10 percent rating for his gastric 
ulcer disease under 38 C.F.R. § 4.114, Diagnostic Codes 7304, 
7306.  According to these codes, a 10 percent rating is 
warranted when the overall severity of the condition is 
"mild," as manifested by brief episodes of recurring 
symptoms once or twice yearly.  A 20 percent rating is 
warranted when the overall severity of the condition is 
"moderate," as manifested by episodes of recurring symptoms 
several times a year.  A 40 percent rating is warranted when 
the overall severity of the condition is "moderately 
severe," as manifested by intercurrent episodes of abdominal 
pain at least once a month, partially or completely relieved 
by ulcer therapy, and mild and transient episodes of vomiting 
or melena.  A 60 percent rating is warranted when the overall 
severity of the condition is "severe," with the same, but 
less significant, symptoms than if it were "pronounced," 
which warrants a 100 percent rating for continuous pain that 
is not relieved by standard ulcer therapy, and with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss that is totally incapacitating.  Id.

The veteran alleges that he experiences most-if not all-of 
the symptoms required for a rating higher than 10 percent, 
and with sufficient frequency and severity to justify an 
increase.  His 10 percent rating has been in effect for many 
years, since November 1980, and, according to the more recent 
medical and other evidence of record, there is no basis for 
assigning a higher rating.

After reviewing the medical and other evidence pertinent to 
the appeal, a VA physician who examined the veteran for 
compensation purposes in January 1997 indicated that he had 
not experienced any progressive weight loss during the years 
since service; that there were no signs of anemia; that his 
blood count (CBC) was normal; and that he did not have any 
vomiting, hematemesis, or melena.  That VA examiner also 
indicated the veteran only occasionally experienced 
epigastric (abdominal) pain, and that, according to the 
results of X-rays and endoscopic studies, he had not had any 
signs of ulcer disease involving either his esophagus, 
stomach, or duodenum since 1981.  The examiner went on to 
note that there were no signs of upper gastrointestinal (GI) 
distress-other than a sour tasting gastroesophageal reflux 
and heartburn, which were slightly improved with medication.

The medical records concerning various earlier evaluations, 
conducted by both VA and private doctors, contain nearly 
identical clinical findings.  Of note, one of the veteran's 
private treating physicians indicated in a September 1990 
statement that the ulcer disease was "well-controlled" by 
medication-so much so that he actually reduced it.  Also, 
there was no clinical evidence of active ulcer disease 
(i.e., it was noted by history only) while the veteran was 
hospitalized at a VA medical center (VAMC) in September 1991, 
and when he later was examined by VA in January and October 
1993.  There also was no evidence of weight loss, anemia, 
vomiting, melena, or GI bleeding, and the physician who 
conducted the October 1993 evaluation indicated the veteran 
remained asymptomatic as long as he took his medication.  
Similarly, during an upper GI series conducted in July 1995, 
there again was no evidence of active ulcer disease; in fact, 
the veteran's symptoms (e.g., scarring) were only minimal-at 
best.

The medical treatise evidence submitted by the veteran 
discusses certain side effects of various medications, 
including a tendency to cause ulcers to bleed.  However, in 
light of the very minimal clinical findings alluded to above, 
there simply is no medical evidence of record suggesting this 
has occurred with him, in particular.  In fact, quite the 
opposite is true in his instance, as his ulcer disease 
has remained essentially asymptomatic for nearly 20 years 
(since 1981).

The veteran is not shown to experience the symptoms necessary 
for a rating higher than 10 percent for his gastric ulcer 
disease.  Although he, at times, has experienced pain in his 
epigastric area (abdomen) as a result of his ulcer disease, 
his symptoms have not been particularly longstanding or 
occurred with sufficient frequency to warrant a higher 
rating-particularly since records show they always have 
resolved rather quickly with treatment (via medication), and 
since there has been no indication of a recurrence of his 
ulcer disease (in the form of bleeding, etc.) at any time 
since 1981.  It is important to bear in mind that his current 
10 percent rating takes into account the fact that he will 
sometimes experience brief episodes of recurring symptoms 
(e.g., pain, etc.) as a result of his ulcer disease, but the 
more dispositive question is to what extent, as determined by 
their relative severity and frequency .  In this case, the 
status of his condition clearly does not satisfy the criteria 
required for a higher rating.

The veteran also is not shown to be entitled to a higher 
rating under any other potentially applicable diagnostic 
code.  For instance, there has been no indication that he 
experiences circulatory symptoms as a result of his ulcer 
disease.  His circulatory impairment has been etiologically 
linked to his diabetes and cardiovascular disease, not to his 
ulcer disease.  He also has not experienced the necessary 
episodes of diarrhea, nausea, etc., that might otherwise 
provide a basis for a higher rating under Diagnostic Code 
7308, or any of the similar GI symptoms that might provide a 
basis for a higher rating under Diagnostic Code 7348.

Because the overall severity of the veteran's gastric ulcer 
disease is most commensurate with the current 10 percent 
rating, this is the rating that must be assigned.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against a higher 
rating, so the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above determination is based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (Rating Schedule).  Additionally, however, the 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's gastric 
ulcer disease-as there has been no showing that it has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or that it has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this claim to 
the RO&IC for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In rendering 
this decision, the Board has considered his hearing testimony 
before a hearing officer at the RO&IC.  However, while 
credible in certain limited respects (such as in describing 
the symptoms he believes were related to his gastric ulcer 
disease and to the extent that he expressed his belief in the 
merits of his claim), his hearing testimony is not sufficient 
to rebut the objective clinical findings to the contrary.


III.  Clear and Unmistakable Error in the January 15, 1987, 
RO&IC decision

In the January 15, 1987, decision, the RO&IC reduced the 
rating for the veteran's service-connected hypertension from 
20 to 10 percent; the reduction took effect on April 1, 1987.  
After subsequently undergoing CABG surgery in 1994, 
the RO&IC began to rate his hypertension as full-blown 
arteriosclerotic heart disease.  He says that having to 
undergo such an invasive surgical procedure after the 
reduction in his rating is prima fascia evidence that his 
rating should not have been reduced in the first place.  He 
also says the medical evidence of record at the time of the 
reduction did not contain sufficient clinical findings to 
support it-since the evidence showed that his blood pressure 
was still higher than the required level.  Therefore, he is 
requesting that his 20 percent rating be reinstated, based on 
CUE in the RO&IC's decision, from the date his rating was 
reduced.  See 38 C.F.R. §§ 3.104, 3.105(a), 20.1103, 20.1104.

According to precedent decisions of the Court, in order for 
there to be a valid claim of "clear and unmistakable error" 
in a prior decision that became final and binding on the 
veteran, he must do more than merely allege disagreement with 
how the evidence was weighed or evaluated in his case.  
Rather, it must be shown that "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  Clear and unmistakable error is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); see also Mata v. Principi, 
3 Vet. App. 558 (1992).

Here, however, the Board need not reach the question of 
whether the RO&IC committed CUE in the January 1987 decision 
because the veteran subsequently appealed it to the Board, 
and the Board issued a decision in February 1990 concluding, 
among other things, that the reduction was warranted.  
Therefore, the Board's decision effectively "subsumed" the 
RO&IC's earlier decision, and the veteran cannot now 
collaterally attack it on the basis of CUE in the RO&IC 
decision.  See Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998); Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Because the law, and not the facts, is dispositive of this 
issue, the claim must be dismissed for lack of legal merit or 
of entitlement under the law-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for "failure to state a 
claim upon which relief can be granted."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995), citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this determination, the Board notes that the 
veteran is no longer precluded from directly challenging the 
Board's February 1990 determination.  In this regard, the 
Board observes that, effective November 21, 1997, the 
provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified 
at 38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of CUE.  To date, 
however, the claims folder does not reflect that the veteran 
has asserted such a claim.


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for arthritis of the cervical spine is 
denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for sleep apnea is denied.

The claim for an increased rating for the gastric ulcer 
disease is denied.

The claim of CUE in the RO&IC's January 15, 1987, decision-
which reduced the rating for the veteran's hypertension from 
20 to 10 percent-is dismissed.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 

